Title: From Louisa Catherine Johnson Adams to John Adams, 21 May 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Dear John
					Washington 21 May 1822
				
				read my Letter attentively and then tell me if you perceive any thing like harshness abou? in it. Deep anxiety on account of your brother whose representation of his terror as to his prospects had very much affected me and a fear that you might think yourselves harshly treated made me express myself perhaps in stronger terms terms than I was aware of but could you have read my heart while I wrote it you would have felt that every throb dictated the purest love and the tenderest sympathy for your difficulties and distresses which  though they may proceed from a too quick or acute sensibility are the emanations of a good heart and a noble spirit—I am very sorry to perceive that you suffer your imagination to dwell on words used by your father at a moment of deep mortification and which meant nothing more than a too great solicitude for your advancement and future prosperity—Be assured my dearly beloved boy that there is nothing which is so really injurious to our tempers our happiness or even our peace of mind as the indulgence of a vindictive spirit—Remember that we are all faulty beings and each of us much meet with a proportion of what appears to us to be evil and rest assured that from this apparent evil we often reap the best results—Never for a moment doubt  the undivided affection of your father and be not so unjust as for one moment to believe that your parents can either of them be actuated by an ill judged partiality in any case more especially in those of such moment as the present in which the future welfare of yourself and your brothers depend—Your father has adopted the opinion that severity is necessary to promote the education of his Son’s and suddenly from some unaccountable but concealed influence which must emanate from the College itself has changed altogether the plans which he pursued for years of general  confidence and indugle indulgence—On this new principle he now acts believing that had he sooner adopted it sooner George would sooner have quitted College in a manner more gratifying to his affection and his pride. It is on this general principle that he founds his plan—Your Uncle has arrived and is dangerously ill—He is very anxious to see you but I fear will not be able to perform the journey I shall therefore not visit Boston this unless he should rappidly recover—It is now fifteen years since I have seen this dearly beloved only brother and to meet him in such a state in a situation so melancholy is painful beyond expression and I cannot bear to have him out of my sight—God will I trust raise him from this dreadful state of suffering which has reduced him to a state of debility beyond your power to conceive of and which I ardently hope and pray you may never know—And now my dear John let me entreat you carefully to peruse my Letters and as carefully to examine and weigh their contents ere you believe that I am willingly harsh. from Charles Letters I was apprehensive that something had taken place unfavorable to his character in College and that you, rather than pain me kept it concealed: under this impression I wrote but God knows my heart was full of the warmest and most tenderly affectionate feelings towards you both.
				
					L. C. Adams
				
				
			